Case 2:19-cv-05155-JLL-JAD Document 16-1 Filed 04/15/19 Page 1 of 3 PageID: 518



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY


 GUY GENTILE,

                           Plaintiff,                      DECLARATION

                 v.                                        Civil Action No. 19-5155

 SECURITIES AND EXCHANGE COMMISSION,

                           Defendant.


COUNTY OF NEW YORK )
                   ):
STATE OF NEW YORK  )

                      DECLARATION OF ADAM C. FORD IN SUPPORT
                        OF GUY GENTILE’S MOTION TO DISMISS

               Adam C. Ford, Esq., pursuant to 28 U.S.C. §1746 declares the following subject

to penalties of perjury:

               1.      I am a principal of the law firm of Ford O’ Brien, LLP, attorneys of record

for Guy Gentile.

               2.      I have personal knowledge of the matters set forth below, and the exhibits

annexed hereto are true and correct copies of the documents described.

               3.      I submit this affidavit in support of Plaintiff Guy Gentile’s Memorandum

of Law in Opposition to Defendant’s Memorandum (1) in opposition to Plaintiff’s motion for

preliminary injunction and (2) in support of its motion to dismiss Plaintiff’s complaint to affirm

certain statements and to place before the Court true and correct copies of certain documents and

stenographically recorded sworn testimony.

               4.      Attached as Exhibit 1 hereto is a true and correct copy of a brief filed by

the SEC in SEC v. Marin, 1:19-mc020493.



                                                                                                     1
Case 2:19-cv-05155-JLL-JAD Document 16-1 Filed 04/15/19 Page 2 of 3 PageID: 519



               5.       Attached as Exhibit 2 is a true and correct copy of a letter from

SureTrader’s Chief Compliance Officer, Edward C. Cooper, confirming the date the Traders

Café account at SureTrader was closed and its closing balance.

               6.       Attached as Exhibit 3 is a true and correct copy of a letter from the IRS to

Swiss America (SureTrader) confirming SureTrader is a “Qualified Intermediary” and a

screenshot of a search ran April 14, 2019 establishing that Swiss America Securities d/ba/

SureTrader, d/b/a MinTrade is registered and in compliance with FATCA.

               7.       Attached as Exhibit 4 is a true and correct copy of a Wells Submission

Gentile filed with FINRA on January 10, 2014.

               8.       Attached as Exhibit 5 is a true and correct copy of a letter from FINRA

dated April 14, 2015.

               9.       Attached as Exhibit 6 is a true and correct copy of the hearing transcript

from the March 19, 2019 hearing in connection with the SEC’s motion to compel compliance

with the subpoena issued under the Traders Café FOI to Carla Marin.

               10.      Attached as Exhibit 7 is a true and correct copy of the Formal Order of

Investigation dated August 17, 2015.

               11.      The prophylactic measures SureTrader designed and implemented with the

intention of complying with Rule 15 of the Securities and Exchange Act were done with the

assistance of no fewer than five lawyers.

               12.      During the fall of 2017, I asked SEC staff attorney Sajjad Matin what

exactly Gentile was doing that the SEC believed was in violation of the securities laws, because,

as the SEC was repeatedly told, given his experience with the DOJ and SEC over the prior five

years, he had absolutely no desire to engage in any conduct that could be remotely questionable.

But Matin refused to disclose what specific conduct the SEC was concerned with.



                                                                                                     2
Case 2:19-cv-05155-JLL-JAD Document 16-1 Filed 04/15/19 Page 3 of 3 PageID: 520




               16.      I declare under penalty of perjury that the foregoing statements made by

me are true.


Dated: April 15, 2019




                                                             _________________
                                                             Adam C. Ford, Esq.




                                                                                                   3
